DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333.

	Claims 14 and 17, Ardes ‘931 teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter 
	Ardes ‘333 teaches a filter element (3) comprising filter media (30) and a first end cap (31) coupled to a first end of the filter media and comprising: a base, a second axial sidewall (34) extending from an outer edge of the base towards the filter media and spaced apart from an inner edge of the base, the filter media first end positioned between the inner edge and the second axial sidewall, a first end cap flange (36) positioned about a periphery of the base and circumferentially aligned with the second axial sidewall, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange 
The recitation of the first end cap flange and protrusion form part of a U-shaped channel that receives a first end sealing member is a recitation of an intended use as the U-shaped channel, as disclosed herein, is formed by the insertion of the filter element within a housing. The first end cap flange and protrusion of Ardes ‘931 is capable of forming a portion of a U-shaped channel.

    PNG
    media_image1.png
    2784
    2752
    media_image1.png
    Greyscale

	Claims 20 and 21, Ardes ‘931 further teaches the first end cap comprises a fluid inlet defined in the base adjacent to the outer edge of the base (between 33) and a fluid outlet defined within the first axial sidewall (fig. 1, 7, 8, 11 and 13); and the filter element comprises a second end cap (32) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1).

Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

Ardes ‘931 teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) positioned about a periphery of the base and circumferentially extending in an axial direction, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange defining a portion of a fluid opening (between 33) through the first end cap, and a protrusion (see below) extending radially away from an outer surface of the first end cap away from the outer edge of the base, the protrusion disposed at an axial position spaced from an end portion of the first end cap flange, the protrusion defining a first surface (see below) oriented in a perpendicular orientation with respect to the axial direction and a second surface (see below) extending at an angle from the first surface in an at least partially radial direction toward the outer edge of the base and the protrusion comprises a continuous circumferential protrusion (fig. 1, 7, 8, 11 and 13). Ardes ‘931 does not teach a second axial sidewall extending from the outer edge of the base toward the filter media.

The recitation of the first end cap flange and protrusion form part of a U-shaped channel that receives a first end sealing member is a recitation of an intended use as the U-shaped channel, as disclosed herein, is formed by the insertion of the filter element within a housing. The first end cap flange and protrusion of Ardes ‘931 is capable of forming a portion of a U-shaped channel.
Ardes ‘931 does not teach a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end .

Claims 1, 3, 4, 6, 9, 10, 12, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and Krull US 2014/0190880.

	Claim 1, Ardes ‘931 teaches a filter assembly comprising: a housing (2) defining an internal volume, the housing comprising a housing ledge (at 21) positioned circumferentially about a housing first end, the ledge extending into the internal volume of the housing, the housing comprising a housing flange (at 21) positioned circumferentially about an outer periphery of the housing ledge and extending away from a second end of the housing such that the housing ledge and the housing flange define an L-shaped groove, a filter element (3) positioned within the internal volume of the housing, the filter element comprising: filter media (30) and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial 
Ardes ‘333 teaches a filter element (3) comprising filter media (30) and a first end cap (31) coupled to a first end of the filter media and comprising: a base, a second axial sidewall (34) extending from an outer edge of the base towards the filter media and spaced apart from an inner edge of the base, the filter media first end positioned between the inner edge and the second axial sidewall, a first end cap flange (36) 
	Ardes ‘931 teaches a connecting mechanism between the filter housing and a filter head comprising a central threaded tube (4). Krull teaches a functionally equivalent connecting structure between a filter housing and a filter head where the filter housing comprises an internal volume, a male thread (204) in a housing first end, a housing ledge circumferentially about the housing first end above the male thread (fig. 1-5). The use of the recited connection between the filter housing and a filter head is a well-known structure, as demonstrated by Krull, and would have been an obvious functionally equivalent structure to connect the filter housing of Ardes ‘931 to a filter head. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 3-4, 6, 9 and 13, Ardes ‘931 further teaches the first end cap flange is positioned concentric with the housing flange, and wherein the housing flange, the 
	Claim 10, Ardes ‘931 further teaches a filter head (6) to which the housing first end is removably coupled, the filter head comprising: a filter head base, and a filter head sidewall extending from the filter head base towards the housing (fig. 1, 7, 8, 11 and 13). Krull teaches a filter base (171) with female threads structure to engage the male thread of the housing to removably couple the filter head to the housing first end (fig. 5). As stated above, the use of the recited male and female threads are a functionally equivalent structure to join a filter head a housing and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
(All of the limitations of claim 23 are repeated in claim 10 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 23 as detailed above and will not repeated here but the limitations of claim 23 not recited in claim 10 will be addressed in the rejection of claim 12).
	Claims 12 and 23, Ardes ‘931 further teaches the filter head base comprises a circumferential projection extending outwardly from an outer periphery of the filter head base (the portion engaging the seal 39), the circumferential projection structured to form a seal against the first end sealing member (fig. 1, 7, 8, 11 and 13).

Claims 7, 8, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and Krull US 2014/0190880 as applied to claims 3 and 10 above, and further in view of WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 22 recites limitations covered by claim 11 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 22 as detailed above and will not repeated here but the limitations not recited in claim 10 will be addressed in the rejection of claim 11)
Claims 7 and 8, Ardes ‘931 in view of Ardes ‘333 and Krull teach the filter assembly of claim 3 but do not teach the first end cap further comprises a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips 
Claims 11 and 22, Ardes ‘931 in view of Ardes ‘333 and Krull teaches the filter assembly of claim 10 but does not teach the filter head base including a circumferential groove.
Malgorn teaches a filter assembly comprising a filter element (2) with a first end sealing member (32) and a filter head (4) comprising: a filter head base, and a filter head sidewall extending from an outer periphery of the filter head base toward the housing, a plurality of female threads (6) defined on the filter head sidewall and structured to engage male threads of the housing so as to removably couple the filter head to a housing first end and a circumferential groove defined on the filter head base, structured to receive a portion of the first end sealing member (fig. 1-8). The use of groove in a filter head to receive a sealing member of a filter housing is a well-known technique as demonstrated by Malgorn and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s amendments to the claims have overcome the previous rejections under 112 and these rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 1, 14, 22, 23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778